Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/15/2021 has been entered. Claims 1-2, 4-7 are pending. Claim 3 has been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "All AC Switches, Circuit Breaker unit, required Number of Universal Converter with short circuit protection to give DC supply to LED array and AC Supply to a blower motor properly and safely installed in the Electrical Distribution Box, wherein an AC power supply is provided by a generator", it is still unclear if the applicant is trying to claim in the recited limitations i.e. the AC switches, circuit breaker units, the number of converters. Additionally, it is unclear as to what structure which supplies both DC supply to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Medici (WO 2011/151753) in view of Chabert et al. (US 6,966,676) (hereinafter Chabert) and Blackwell (US 2009/0133299).
Re claim 1: Medici teaches a lighting tower (100), the lighting tower (100) comprises: a Base Unit (3, fig. 2a); an inflatable balloon (2, fig. 2a) coupled to the base unit, wherein the inflatable balloon (2) comprises a Light Emitting Diode (LED) (7, fig. 2a) (LED lamps, see para [0063]), and wherein the LED (7) is coupled to a top end of the inflatable balloon (top of 2, fig. 2a) and facing inside (see fig. 2a) the inflatable balloon (2); a stabilizing member (member of 2 connected to 34, fig. 3), wherein the stabilizing member (member of 2 connected to 34) is configured to support the inflatable balloon (104), and a blower (4, fig. 3) located inside the Base Unit (3), wherein during operation the blower (4) is configured to inflate (see para [0029]) the inflatable balloon (2) by blowing air in order to lift (see fig. 2a- 2d) the inflatable balloon (2), 
However, Medici fails to teach the LED is an LED array; and a stabilizing rod, wherein one end of the stabilizing rod is connected to a top portion of the base unit, and wherein another end of the stabilizing rod is connected to a centre of the inflatable balloon; a rod holding plate, wherein the rod holding plate is mounted at an outer surface of the inflatable balloon, and wherein the rod holding plate is configured to hold the other end of the stabilizing rod.
Chabert teaches a stabilizing rod (14, fig. 1) wherein the stabilizing rod (14) is configured to support an inflatable balloon (12, fig. 1), and wherein one end of the stabilizing rod (bottom end of 14, fig. 1) is connected to a top portion of a base unit (upper portion of 40, fig. 6), and wherein another end of the stabilizing rod (top end of 14, fig. 1) is connected to a center of the inflatable balloon (center of 2, fig. 1); a rod holding plate (plate 26, fig. 1), wherein the rod holding plate (plate 26)  is mounted at an outer surface (see figs. 1, 2, and 4) of the inflatable balloon (12, fig. 1), wherein the rod holding plate (plate 26) is configured to hold the other end (top end of 14) of the stabilizing rod (14).
Blackwell teaches an LED array (104, fig. 1).
Therefore, in view of Chabert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the stabilizing member of Medici with a stabilizing rod where one end of the stabilizing rod is connected to a top portion of the Base Unit, and wherein another end of the stabilizing rod is connected to a centre of the inflatable balloon, and add a rod holding plate mounted at an outer surface of the inflatable balloon of Medici where the rod holding plate is configured to hold the other end of the 
Therefore, in view of Blackwell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the LED lamp of Medici with an LED array, in order to increase the brightness and lighting of the tower.

Re claim 2: Medici teaches a sound damping insulator (41, 42, 44, 45, fig. 3) located inside the Base Unit (3, fig. 3), wherein the sound damping insulator (41, 42, 44, 45) surrounds the blower (4) and a motor (motor, see para [0047]), wherein the motor (motor, see para [0059]) is configured to operate the blower (4).  

Re claim 4: As best understood, Medici teaches a power supply (power supply, see para [0055]) to provide power to the LED (7, fig. 1), and the blower (4) installed in a box (box of 32, fig. 3).

Re claim 5: Medici teaches the inflatable balloon (2, fig. 3) comprises a means (opening of 2, fig. 3) for deflating the inflatable balloon (2), wherein the means (opening of 2) is located at the outer surface of the inflatable balloon (outer surface of 2 touching 3, fig. 3).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Medici (WO 2011/151753) in view of Chabert et al. (US 6,966,676) and Blackwell (US 2009/0133299) as applied to claim 1 above, and further in view of Girolami (US 7,641,351).

Girolami teaches a base unit (14, fig. 1) comprises a primary ring (34, fig. 1) to seal (see Col. 5 lines 13-23) a bottom part of the base unit (bottom of 34).
Therefore, in view of Girolami, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a primary ring to the base unit of Medici to seal a bottom part of the base unit, in order to minimize air leakage.

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
Regarding applicant's argument that the stabilizing rod is not enclosed by the inflatable balloon, the examiner notes that the claim does not require the stabilizing rod to not be enclosed within the inflatable balloon, it is noted that the features upon which applicant relies (i.e., "stabilizing rod is not enclosed within the inflatable balloon") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant's argument that "the claimed invention differs with Chabert in context with configuration of stabilizing rod", the examiner respectfully disagrees. The examiner notes that the claims as recited fail to distinguish the configuration of the stabilizing rod of Chabert from the applicant's described invention. Specifically, the claims do not require the stabilizing rod to be disposed outside of the balloon.

The examiner notes regarding the 112b rejection that claim 4 does not clearly and explicitly recite the necessary structure which supplies DC supply to the LED array and AC supply to the blower motor such that it is safely installed in an electrical distribution box. It is additionally unclear if the electrical distribution box is being recited in the claim and if the generator which supplies AC power is the same as the element which is supposed to provide DC supply to the LED array and AC supply to the blower motor. The examiner requests additional clarification of the claim. The examiner is interpreting the claim in view of the prior art reference Medici which discloses a power supply in paragraph [0055]. Additionally, the examiner notes that the power supply would implicitly contain the required AC switches and circuit breaker units to prevent shocking a user of the lighting device.
.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the lighting tower as claimed in claim 2, wherein the Base Unit comprises a secondary ring located between the sound damping insulator and sound absorbent sheets, wherein the sound absorbents sheet is located between the secondary ring and at an inner surface of a top portion of the Base Unit as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chu (US 2009/0141491) discloses a similar inflatable balloon.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHENG SONG/Primary Examiner, Art Unit 2875